UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08795 Helios High Yield Fund (Exact name of registrant as specified in charter) Three World Financial Center, 200 Vesey Street, 10th Floor, New York, NY 10281-1010 (Address of principal executive offices) (Zip code) Kim G. Redding, Three World Financial Center, 200 Vesey Street, New York, NY 10281-1010 (Name and address of agent for service) 800-497-3746 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. Helios High Yield Fund Schedule of Investments (Unaudited) March 31, 2010 Principal Interest Amount Rate Maturity (000s) Value INVESTMENT GRADE CORPORATE BONDS - 5.0% Consumer Non-Cyclical - 0.0% Ahold Finance USA LLC (Cost - $499) % 07/15/10 $ 1 $ Energy - 0.9% Kerr-McGee Corp. 09/15/11 8 National Oilwell Varco Inc. 08/15/15 7 Williams Partners LP / Williams Partners Finance Corp. 11 02/01/17 Total Energy (Cost - $514,405) Services Cyclical - 0.0% Allied Waste North American Inc. (Cost - $498) 02/15/11 1 Telecommunications - 3.3% Qwest Corp. 11 09/15/33 Qwest Corp. 11 06/15/15 Total Telecommunications (Cost - $1,908,185) Utility - 0.8% The Williams Companies, Inc. 11 01/15/31 The Williams Companies, Inc. 03/15/12 1 Total Utility (Cost - $492,822) TOTAL INVESTMENT GRADE CORPORATE BONDS (Cost - $2,916,409) HIGH YIELD CORPORATE BONDS - 122.0% Basic Industry - 15.1% AK Steel Corp. 11 % 06/15/12 Appleton Papers Inc. 1,7 06/15/15 Arch Western Finance, LLC 07/01/13 Cascades Inc. 1,4,7 12/15/17 Coleman Cable Inc. 1,7 02/15/18 Edgen Murray Corp. 1,7 01/15/15 Georgia-Pacific LLC 12/01/25 Millar Western Forest Products Limited 4 11/15/13 Momentive Performance Materials Inc. 12/01/14 Steel Dynamics Inc. 11 04/01/15 U.S. Steel Corporation 11 02/01/18 Vedanta Resources PLC 1,4,7 07/18/18 Verso Paper Holdings LLC/Verso Paper Inc. 1,7 07/01/14 Westlake Chemical Corp. 11 01/15/16 Total Basic Industry (Cost $9,868,221) Capital Goods - 12.7% BE Aerospace Inc. 11 07/01/18 Bombardier Inc. 1,4,7 05/01/12 1 CNH America LLC 11 01/15/16 Esterline Technologies Corp. 11 03/01/17 L-3 Communications Corp. 11 10/15/15 Mueller Water Products Inc. 06/01/17 Owens-Illinois, Inc. 05/15/18 Terex Corp. 11 01/15/14 Terex Corp. 11/15/17 Texas Industries Inc. 07/15/13 Trimas Corp. 1,7 12/15/17 Total Capital Goods (Cost $8,121,930) Consumer Cyclical - 24.5% Ace Hardware Corp. 1,7 06/01/16 Allison Transmission Inc. 1,7 11/01/15 10 American Axle & Manufacturing, Inc. 03/01/17 ArvinMeritor Inc. 03/01/12 1 Brown Shoe Company, Inc. 05/01/12 Easton-Bell Sports Inc. 1,7 12/01/16 Ford Motor Co. 08/01/18 Harrah's Operating Escrow LLC/Harrahs Escrow Corp. 06/01/17 Host Hotels & Resorts LP 11 11/01/13 KAR Auction Services Inc. 05/01/14 Las Vegas Sands Corp. 02/15/15 Levi Strauss & Co. 01/15/15 Limited Brands Inc. 07/15/37 MGM Mirage, Inc. 02/27/14 Mohegan Tribal Gaming Authority 08/15/14 1 MTR Gaming Group, Inc. 07/15/14 Nebraska Book Company Inc. 03/15/12 OSI Restaurant Partners, LLC 06/15/15 Quicksilver Inc. 04/15/15 8 Royal Caribbean Cruises Limited 4,11 06/15/16 Seneca Gaming Corp. 11 05/01/12 Starwood Hotels & Resorts Worldwide Inc. 05/01/12 1 Station Casinos Inc. 5 04/01/12 1 34 Tenneco Inc. 11/15/14 The Neiman Marcus Group Inc. 10/15/15 TRW Automotive Inc. 1,7 03/15/17 Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp. 11 12/01/14 Total Consumer Cyclical (Cost $15,841,736) Consumer Non-Cyclical - 13.4% ACCO Brands Corp. 1,7 03/15/15 Avis Budget Group, Inc. 1,7 03/15/18 Bumble Bee Foods LLC 1,7 12/15/15 Davita Inc. 03/15/15 Deluxe Corp. 11 06/01/15 FMC Finance III SA 4,11 07/15/17 Health Management Associates Inc. 11 04/15/16 Jarden Corp. 05/01/17 Res-Care Inc. 10/15/13 Rite Aid Corp. 03/01/15 Senior Housing Properties Trust 11 01/15/12 SUPERVALU Inc. 05/01/16 Total Consumer Non-Cyclical (Cost $8,607,648) Energy - 16.5% Arch Coal Inc. 1,7 08/01/16 Atlas Pipeline Partners LP 12/15/15 Chesapeake Energy Corp. 11 01/15/16 Crosstex Energy/Crosstex Energy Finance Corp. 1,7 02/15/18 El Paso Corp. 11 06/15/17 Encore Acquisition Co. 07/15/15 1 Hercules Offshore LLC 1,7 10/15/17 Hexion Finance Escrow LLC 1,7 02/01/18 International Coal Group Inc. 04/01/18 Linn Energy/Linn Energy Finance Corp. 1,7 04/15/20 McJunkin Red Man Corp. 1,7 12/15/16 Niska Gas Storage US LLC/Niska Gas Storage Canada LLC 1,7 03/15/18 OPTI Canada Inc. 4 12/15/14 Pioneer Natural Resources Co. 11 07/15/16 Range Resources Corp. 11 05/15/16 Total Energy (Cost $10,805,880) Finance & Investment - 2.5% Ford Motor Credit Company LLC. 10/01/13 1 Ford Motor Credit Company LLC. 12/15/16 Ginn-LA CS Borrower LLC 1,2,5,6,7,9 06/08/12 GMAC Inc. 12/01/14 8 Trains HY-1-2006 1,2,7 05/01/16 Total Finance & Investment (Cost $2,028,400) Media - 8.5% Cablevision Systems Corp. 1,7,11 09/15/17 Charter Communications Operating LLC 1,7,8 04/30/12 8 Charter Communications Operating LLC 1,7,8,11 04/30/14 Lamar Media Corp. 08/15/15 LIN Television Corp. 05/15/13 Mediacom Broadband LLC 10/15/15 Nielsen Finance LLC / Nielsen Finance Co. 08/01/14 Nielsen Finance LLC / Nielsen Finance Co. 3 0.00/12.50 08/01/16 Virgin Media Finance PLC 4 08/15/16 Total Media (Cost $5,434,323) Services Cyclical - 9.8% AMC Entertainment Inc. 06/01/19 ARAMARK Corp. 02/01/15 FTI Consulting Inc. 11 10/01/16 Iron Mountain Inc. 08/15/21 Iron Mountain Inc. 07/15/18 Owens-Brockway Glass Container Inc. 11 05/15/13 RSC Equipment Rental Inc. 12/01/14 Sealy Mattress Co. 06/15/14 1 United Rentals North America, Inc. 12/15/19 Total Services Cyclical (Cost $6,324,762) Service Non-Cyclical - 3.1% HCA Inc. 11 11/15/16 Service Corp. International 04/01/16 Total Services Non-Cyclical (Cost $1,991,391) Technology & Electronics - 3.8% First Data Corp. 09/24/15 Sanmina-SCI Corp. 03/01/16 SunGard Data Systems Inc. 08/15/15 Unisys Corp. 10/15/12 8 Total Technology & Electronics (Cost $2,543,720) Telecommunications - 9.2% Cincinnati Bell Inc. 03/15/18 CSC Holdings Inc. 04/01/11 1 Frontier Communications Corp. 01/15/13 1 Frontier Communications Corp. 11 03/15/19 Global Crossing Limited 1,4,7 09/15/15 Intelsat Jackson Holdings Limited. 4 06/15/16 PAETEC Holding Corp. 07/15/15 Windstream Corp. 11 08/01/13 Total Telecommunications (Cost $5,801,749) Utility - 2.9% Ipalco Enterprises Inc. 1,7,11 04/01/16 Midwest Generation LLC 11 01/02/16 NRG Energy Inc. 11 02/01/14 Total Utility (Cost $1,885,609) Total HIGH YIELD CORPORATE BONDS (Cost $79,255,369) Shares COMMON STOCKS - 0.0% Consumer Non-Cyclical - 0.0% Dex One Corp. (Cost - $19,638) 65 PREFERRED STOCKS - 0.4% Finance & Investment - 0.4% J.P. Morgan Chase & Co. 2,10,11 (Cost $246,917) SHORT TERM INVESTMENT - 2.2% AIM Liquid Assets, Institutional Class 2 (Cost $1,461,255) Total Investments - 129.6% (Cost $83,899,588) Liabilities in Excess of Other Assets - (29.6)% Total Net Assets - 100.00% $ FOOTNOTES: 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers.As of March 31, 2010, the total value of all such investments was $18,062,397 or 27.6 % of net assets. 2 Variable Rate Security - Interest rate is in effect as of March 31, 2010. 3 Security is a "step-up" bond where the coupon increases or steps up at a predetermined date.Rates shown are current coupon and next coupon rate when security steps up. 4 Foreign security or a U.S. security of a foreign company. 5 Issuer is currently in default on its regularly scheduled interest payment. 6 Term loan. 7 Private Placement. 8 Company filed for Chapter 11 bankruptcy protection and has defaulted on regularly scheduled interest payments on subordinated debt.The Funds own senior debt issued by this company that continues to receive income payments. 9 Restricted Illiquid Security - Security is not actively traded and would be difficult to sell in a current sale thus causing it to be not readily convertible into cash.The security was acquired on June 6, 2006 at a cost of $500,000 and the market value comprises 0.01% of the net assets at March 31, 2010. 10 Dividends (if declared) are to be paid semi-annually from October 30, 2008 to October 30, 2017 at a rate of 7.90%. Beginning April 30, 2018, dividends (if declared) are to be paid quarterly at a floating rate of LIBOR plus 3.47%. Dividends will not be comulative. 11 Portion or entire principal amount delivered as collateral for reverse repurchase agreement. Notes to Financial Statements (Unaudited) Valuation of Investments: Debt securities, including U. S. government securities, listed corporate bonds, other fixed income and asset-backed securities, and unlisted securities and private placement securities, are generally valued at the latest price furnished by an independent pricing service or, if not valued by an independent pricing service, using prices obtained from at least two active and reliable market makers in any such security.A security may, however, be priced using a quote obtained from a single active market maker, as the case may be.Short-term debt securities with remaining maturities of sixty days or less are valued at cost with interest accrued or discount accreted to the date of maturity, unless such valuation, in the judgment of the Advisor’s Valuation Committee, does not represent market value. Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Equity securities for which no sales were reported for that date are valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by the Advisor, those securities will be valued at “fair value” as determined in good faith by the Advisor’s Valuation Committee using procedures adopted by, and under the supervision of, the Fund’s Board of Trustees. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of the Fund.The Fund may use the fair value of a security to calculate its NAV when, for example, (1)a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2)trading in a portfolio security is suspended and not resumed prior to the normal market close, (3)a portfolio security is not traded in significant volume for a substantial period, or (4)the Advisor determines that the quotation or price for a portfolio security provided by an independent pricing service, or other source(s) of information for securities valuations (including, but not limited to, broker-dealers, Bloomberg or Reuters) is inaccurate. The “fair value” of securities may be difficult to determine and thus judgment plays a greater role in the valuation process.The fair valuation methodology may include or consider, among other things, the following factors, as appropriate: (1)evaluation of all relevant factors, including, but not limited to, pricing history, current market level, supply and demand of the respective security; (2)comparison to the values and current pricing of securities that have comparable characteristics; (3)knowledge of historical market information with respect to the security; (4)other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations.Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund has established methods of fair value measurements in accordance with GAAP.Fair value denotes the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level1- quoted prices in active markets for identical investments • Level2- quoted prices in markets that are not active or other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level3- significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the Fund’s investments carried at fair value: Valuation Inputs Investment Grade Corporate Bonds High Yield Corporate Bonds Common Stocks Short Term Investments Total Level 1 — Quoted Prices $
